McGuire, J. (dissenting).
In my view, no penalty short of disbarment is appropriate in this matter. Accordingly, I respectfully dissent.
Respondent was retained to represent Conrad Tebbetts, Sr., in a matrimonial action between Mr. Tebbetts and his then-wife. The matrimonial action was commenced in Supreme *48Court, Dutchess County. By an order, dated October 18, 2000, the court presiding over the matrimonial action determined that $38,933 of the Tebbetts’ credit-card debt was to be satisfied with proceeds from the sale of their marital residence; any credit-card debt in excess of that amount was Mr. Tebbetts’ responsibility. The court also determined that the remaining proceeds from the sale of the marital home were to be used to reimburse Mr. Tebbetts’ 401(k) plan, from which he borrowed $50,000 to purchase the residence. The court required Mr. Tebbetts to pay his ex-wife’s attorney’s fees, $6,000, at a rate of $500 per month.
In a subsequent decision issued in December 2000 determining the ex-wife’s motion to reargue the October 18, 2000 order, the court reiterated its directives and ordered the ex-wife’s attorney to release to respondent the proceeds of the sale of the marital residence, $83,280, which the attorney had been holding in an escrow account. The court stated that $38,933 of the proceeds were to be used to pay the credit-card debt and the balance of the proceeds, approximately $44,000, was to be given to Mr. Tebbetts to deposit into his 401(k) account. Notably, in her papers in opposition to the motion and in support of a cross motion, respondent specifically asked the court to require the ex-wife’s attorney to release to respondent the funds he was holding so that Mr. Tebbetts could reimburse his 401(k) plan. A judgment of divorce ordering the equitable distribution of the marital assets as set forth in the December 2000 order was signed by Supreme Court in January 2001.
Sometime after the October 18, 2000 order was issued, respondent spoke to Mr. Tebbetts regarding the court’s order. Respondent advised Mr. Tebbetts that, contrary to the directives of the order, he was not required to use part of the proceeds from the sale of the marital residence to reimburse his 401(k) plan; rather, he could use the money to pay other expenses. Furthermore, respondent suggested to Mr. Tebbetts that he could use those funds to pay the legal fees he owed to her.
Following the court’s order disposing of the motion to reargue, the ex-wife’s attorney sent to respondent a check for the $83,280 that the attorney had held in escrow. On December 11, 2000, respondent deposited the funds into an escrow account she opened for the purpose of holding Mr. Tebbetts’ funds. One week after she deposited the funds into the newly-opened escrow account, respondent transferred $43,293.03 from the escrow account to a checking account in her name. Respondent then paid $42,530.88 *49of the Tebbetts’ credit-card debt with money from the checking account.
Respondent never turned over to Mr. Tebbetts the approximately $41,000 remaining in the accounts. Instead, respondent kept the money in the accounts, making periodic withdrawals over the next three years for her own personal use, including an $8,000 loan to her son-in-law. Ultimately, on September 29, 2003, respondent withdrew the remaining $12,579 from the accounts.1
In January 2001, Mr. Tebbetts spoke on the telephone with respondent regarding her contention that the funds remaining after the payment of the marital credit-card debt could be used to pay respondent’s fees. Mr. Tebbetts proposed that respondent keep the remaining funds in satisfaction of her legal fees, provided she sent him $10,500 of the funds to pay his ex-wife’s attorney’s fees and repay a loan Mr. Tebbetts had taken from his employer to pay respondent’s past fees. Respondent refused this offer, informing Mr. Tebbetts that the approximately $30,500 that would go to her under his proposal would not be sufficient to cover her fees. Mr. Tebbetts then requested that respondent provide him with a bill itemizing the legal work she performed in the matrimonial action. Shortly thereafter, respondent sent Mr. Tebbetts a bill, dated February 2, 2001, indicating that her fee was $168,400 with an outstanding balance of $138,900; the bill was not itemized and indicated only that respondent had worked 842 hours on the matrimonial action at a rate of $200 per hour.
In May 2001, after Mr. Tebbetts fell behind in paying the $500 per month installments to his ex-wife’s attorney, the attorney made a motion seeking a judgment against Mr. Tebbetts for the unpaid installments. Mr. Tebbetts responded by sending a letter, dated June 6, to the court questioning his fee arrangement with respondent, and noting his astonishment with the amount of respondent’s bill. Mr. Tebbetts sent a copy of this letter to respondent. After receiving this letter, respondent telephoned Mr. Tebbetts. Respondent told Mr. Tebbetts that if he did not retract his letter and withdraw his complaint with *50respect to the fee she would seek arbitration of their fee dispute and seek the entire amount she claimed she was owed— $138,900. By a second letter, dated June 13, Mr. Tebbetts wrote to the court that he wanted to retract the first letter and “absolve [respondent] of any wrongful comments [he] may have made.”
A court attorney for the judge presiding over the divorce proceeding wrote the Departmental Disciplinary Committee (the Committee) requesting an inquiry into respondent’s billing and fee practices. Following the Committee’s investigation, the Committee asserted 35 charges of misconduct against respondent. While each of the charges is recounted in the majority’s writing, certain charges bear emphasis. Charge 22 asserted that respondent engaged in a conflict of interest in violation of Code of Professional Responsibility DR 5-101 (a) (22 NYCRR 1200.20) by advising Mr. Tebbetts that, contrary to the court’s October 18, 2000 order, he could use the money earmarked to reimburse his 401(k) plan to pay her fee. Charge 23 asserted that respondent violated DR 7-106 (a) (22 NYCRR 1200.37), advising a client to disobey a court ruling, when she counseled Mr. Tebbetts that the money remaining following the payment of the marital credit-card debt could be used for a purpose other than reimbursing his 401(k) plan. Charge 24 asserted that respondent violated DR 7-106 (a) when she disregarded the court’s October 18, 2000 order requiring her to use the funds to reimburse Mr. Tebbetts’ 401(k) plan. Charges 25 and 26 asserted that respondent violated DR 1-102 (a) (5) (engaging in conduct prejudicial to the administration of justice) and (7) (engaging in conduct adversely reflecting on an attorney’s fitness to practice law) (22 NYCRR 1200.2) by not using the funds to reimburse Mr. Tebbetts’ 401(k) plan. Charges 27 and 28 asserted that respondent violated DR 2-106 (a) (22 NYCRR 1200.11 [a] [charging an illegal or excessive fee]) and DR 1-102 (a) (7) (engaging in conduct adversely reflecting on an attorney’s fitness to practice law) by sending the unsubstantiated bill of $168,400 to Mr. Tebbetts. Charges 29 through 31 asserted that respondent violated DR 7-102 (a) (1) (22 NYCRR 1200.33 [a] [1] [engaging in conduct the lawyer knew would harass another]) and DR 1-102 (a) (5) (engaging in conduct prejudicial to the administration of justice) and (7) (engaging in conduct adversely reflecting on an attorney’s fitness to practice law), when, during the June 2001 telephone call, she pressured Mr. Tebbetts into retracting his letter to the court questioning her fee. Charge 35 asserted *51that respondent violated DR 9-102 (a) (misappropriation/ commingling of client funds) and (b) (1) (failure to maintain separate accounts) (22 NYCRR 1200.46 ) when she used the funds she received from the ex-wife’s attorney for purposes unrelated to Mr. Tebbetts. Respondent answered the charges, admitting to certain factual allegations underlying the charges, but denying the charges themselves.
At the conclusion of a hearing, the Referee sustained 22 of the 35 charges, including charges 22 through 31 and 35. The Referee noted, among other things, that the $168,400 bill was “grossly excessive,” and extremely disproportionate to the fees requested by opposing counsel, i.e, $17,821. He also noted that the proof was “overwhelming” that respondent pressured Mr. Tebbetts to retract the letter he sent to the court. Finally, the Referee commented that respondent “should have realized that using the escrow accounts for her own personal use, was not only improper, but could be deemed a conversion of funds.” Nevertheless, the Referee recommended a penalty of an 18-month suspension.
A Hearing Panel of the Committee: (1) affirmed the Referee’s findings with respect to the 22 charges he sustained, (2) disaffirmed his findings with respect to four of the charges he did not sustain and sustained those charges, and (3) affirmed his findings with respect to nine of the charges he did not sustain. Thus, the Hearing Panel sustained 26 of the 35 charges against respondent. The Hearing Panel recommended a suspension of 2½ years.
The majority confirms the findings of fact and conclusions of law of the Hearing Panel, as well as the recommended penalty. While I agree with the majority that the Hearing Panel’s findings of fact and conclusions of law should be confirmed, I disagree with the penalty the majority imposes on respondent.
“This Court has clearly established that, as a rule, disbarment is called for when an attorney repeatedly and intentionally uses [a] client[’s] escrowed funds for h[er] own purposes without permission” (Matter of Nitti, 268 AD2d 41, 42 [2000]).
“[V]irtually without exception and absent extreme mitigating circumstances, . . . attorneys . . . who have intentionally converted client funds have committed serious professional [mis] conduct which warrants the sanction of disbarment . . . This result is mandated not only because of the obvious reflection *52on the attorney’s credibility, but, more importantly, by the duty to protect the public and to justify the public’s confidence in lawyers as custodians of clients’ funds” (Matter of Kohn, 31 AD3d 203, 206 [2006] [internal quotation marks and citations omitted]).
Here, respondent, over the course of approximately three years, made multiple withdrawals totaling over $30,000 from two accounts containing funds belonging to Mr. Tebbetts. Respondent knew that the money in those accounts belonged to Mr. Tebbetts; two court orders and a judgment clearly required that the funds respondent used for her own purposes were to be given to Mr. Tebbetts to reimburse his 401(k) plan. Thus, respondent repeatedly and intentionally used Mr. Tebbetts’ escrowed funds for her own purposes without Mr. Tebbetts’ permission (Matter of Nitti, 268 AD2d at 42), and our rule requires disbarment absent “extreme mitigating circumstances” (Matter of Kohn, 31 AD3d at 206; see Matter of Harley, 298 AD2d 49 [2002]; Matter of Britton, 232 AD2d 17 [1997]; Matter of Ampel, 208 AD2d 57 [1995]).
That the Committee did not characterize as “conversion” respondent’s conduct in misappropriating Mr. Tebbetts’ money is immaterial. No authority or principle of law requires such a characterization or allegation to trigger our general rule that an attorney who intentionally uses on multiple occasions a client’s money should be disbarred. Indeed, the applicable disciplinary rule, DR 9-102 (a), does not itself use the term “conversion” (“Prohibition against commingling and misappropriation of client funds or property. A lawyer in possession of any funds or other property belonging to another person, where such possession is incident to his or her practice of law, is a fiduciary, and must not misappropriate such funds or property or commingle such funds or property with his or her own”).
Until now, the determinative inquiry, as we stated in Matter of Nitti (268 AD2d at 42), has been whether the lawyer “repeatedly and intentionally use[d] clients’ escrowed funds for h[er] own purposes without permission” (emphasis added). When that misconduct is committed, “[t]his Court has clearly established that, as a rule, disbarment is called for” (id.). Unfortunately, the majority forsakes this substantive inquiry and stresses that a particular label was not used by the Committee. Similarly focusing on form instead of substance, the majority disregards the fact that respondent knew she was being *53charged with misappropriating Mr. Tebbetts’ money and relies on “the absence of an opportunity to contest the allegation of intentional conversion.”
Moreover, no extreme mitigating circumstances are present warranting a departure from the typical penalty of disbarment (see Matter of Blumstein, 22 AD3d 163, 166 [2005] [“rarely, if ever, will extenuating circumstances be found in situations involving repeated misappropriations over a lengthy period of time”]). While respondent asserts that she did not misappropriate the funds with a venal intent, this assertion is without merit. Venal intent is established by an attorney’s admission that she knowingly withdrew funds from her client’s accounts without his permission or authority, and that she used those funds for her own purposes (Matter of Nitti, 268 AD2d at 43; see Matter of Gibbons, 294 AD2d 53, 57 [2002] [“venality was established by respondent’s knowing withdrawal of his client’s funds, without consent or authority”]; Matter of Glazer, 218 AD2d 411 [1996]). Respondent admitted that she withdrew funds from accounts containing money belonging to Mr. Tebbetts and used those funds for her own purposes. Moreover, respondent did not have Mr. Tebbetts’ authority or permission to do so.
Indeed, additional aggravating not mitigating circumstances are present as respondent committed additional acts of misconduct. Three charges were preferred against respondent for pressuring Mr. Tebbetts to retract his letter to the court questioning her fee, charges which the Referee sustained and the Hearing Panel affirmed—DR 7-102 (a) (1) (engaging in conduct the lawyer knew would harass another) and DR 1-102 (a) (5) (engaging in conduct prejudicial to the administration of justice) and (7) (engaging in conduct adversely reflecting on an attorney’s fitness to practice law). Specifically, respondent issued a grossly excessive bill that was not itemized,2 to which Mr. Tebbetts objected by writing to the court. Respondent then called Mr. Tebbetts and threatened to pursue her entire inflated fee in *54arbitration if he did not rescind his letter and withdraw his complaint regarding the fee. This conduct is all the more egregious because respondent did not comply with the uniform rule pertaining to domestic relations matters requiring her periodically to provide Mr. Tebbetts with written, itemized bills (22 NYCRR 1400.2). Respondent, an experienced matrimonial attorney, knew or should have known that the failure to comply with this regulation would preclude her from recovering any fee (see Julien v Machson, 245 AD2d 122 [1997]), let alone a grossly excessive one.3
In sum, respondent’s serious pattern of misconduct dictates that she be disbarred.
Andrias, J.E, Saxe, Nardelli and Sweeny, JJ., concur. McGuire, J., dissents in a separate opinion and would disbar respondent.
Respondent suspended from the practice of law in the State of New York for a period of 2V2 years, effective February 29, 2008 and until further order of this Court.

. As mentioned above, respondent was charged with violating DR 2-106 (a) (charging an illegal or excessive fee) and DR 1-102 (a) (7) (engaging in conduct adversely reflecting on an attorney’s fitness to practice law) for sending the grossly excessive and unsubstantiated bill of $168,400 to Mr. Tebbetts. Both of these charges, as well as an additional charge pursuant to DR 1-102 (a) (5) (engaging in conduct prejudicial to the administration of justice) based upon respondent’s failure to provide Mr. Tebbetts with periodic, itemized bills as required by 22 NYCRR 1400.2, were sustained by the Referee and affirmed by the Hearing Panel.


. Respondent was also found to have violated numerous other disciplinary rules during the course of her representation of Mr. Tebbetts, including signing Mr. Tebbetts’ name and improperly notarizing that signature on four different papers filed with Supreme Court (see DR 1-102 [a] [4], [5], [7]), failing to provide Mr. Tebbetts with a statement of client’s rights at the outset of the representation (DR 2-106 [f]), engaging in a conflict of interest (DR 5-101 [a]), and disregarding court orders and advising Mr. Tebbetts he was allowed to do the same (DR 7-106 [a]).